Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to May 24, 2017.  There is some confusion in the specification regarding the abbreviations SCFA for small chain fatty acids and SOFA which is unclear as to what may be intended, see paragraphs 44-45.  A reading of the specification reveals the point of novelty may reside in paragraph 46 and present claim 15 where the metabolites isobutyrate, isovalerate, and 2-methyl butyrate are reduced by administering a particular composition.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by breast feeding a human infant with human breast milk.
Human breast milk contains all of the claimed oligosaccharides and would inherently perform all the claimed method benefits such as preventing and/or treating a health disorder.  The oligos in breast milk have been .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over each of Sprenger, Sangild and Vazquez.



Sangild (10,940,158) entitled "Compositions for Use in the Prevention or Treatment of Necrotizing Enterocolitis in Infants or Young Children Born by C-Section" teaches in column 6, treating infants with sialylated oligosaccharides, fucosylated oligosaccharides, and acetylated oligosaccharides.  In column 8 proportions and specific oligos are listed.  See the claims.
Vazquez (J of Pediatric Gastroenterology and Nutrition) entitled "The Human Milk Oligosaccharide 2'-Fucosyllactose Modulates Infant Intestinal Microbiota in Luminal and Mucosal Ecosystems" teaches effects of administering 2'-FL.  Lactate, SCFA and ammonia were altered and beneficial effects noted.
The claims differ from the above references in that they specify the composition of oligos reduces branched short chain fatty acids and includes some additional oligos to those taught in the references.

.

Claims 16-17 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for providing nutrition, does not reasonably provide enablement for "preventing and/or treating a health disorder and/or promoting a health benefit".  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
In claim the terms "preventing and/or treating a health disorder and/or promoting a health benefit" lack enablement as it would require one of ordinary skill in this art undue experimentation to determine which such disorder or benefit would work in the instant invention.  Present claim 15 may be directed to the point of novelty here as to the effect of feeding the 
The entire scope of the claims has not been enabled because:
1. Quantity of experimentation necessary would be undue because of the large proportion of inoperative disorders and benefits claimed.
2. Amount of direction or guidance presented is insufficient to predict which disorders and benefits encompassed by the claims would work.
3. There are no applicable working examples.
4. The nature of the invention is complex and unpredictable.
5. State of the prior art indicates that most related disorders and benefits are not effective for the claimed functions.
6. Level of predictability of the art is very unpredictable.
7. Breadth of the claims encompasses an innumerable number of disorders and benefits.
8. The level of one of ordinary skill in this art is variable.
In re Wands, 858 F.2d 731, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)








The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 19, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
The claims must be carefully rewritten in accordance with standard US patent practice.  In claim 1 line 1, "for use" is not a patentable method step and "the concentration" lacks antecedent basis.  In claim 1 line 2 "such as" is unclear as to what may or may not be intended to be included.  In claim 1 line 4 "of same" is unclear as to what is intended.  Claim 1 does not state any amounts of the oligos administered.  Claim 4 fails to further limit claim 1 from which it depends.  Claim 8, 9 and all occurrences contain improper Markush terminology.  In claim 20 last line the concentration of what is not set forth.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berger (European J of Pediatrics) teaches infant formula supplemented with oligos.
Chichlowski (2015/0305385) teaches human milk oligos for pediatric nutritional compositions.
Gallardo (2017/0202864) teaches nutritional powder made of human milk oligos.
Van Neerven (WO 2011/096809) teaches oligos to modulate the immune system.
Davis (2014/0335065) entitled "Human Milk Oligosaccharides for Preventing Injury and/or Promoting Healing of the Gastrointestinal Tract" teaches in paragraph 10, enhancing the production of isobutyrate through the administration of human milk oligos.  In paragraph 20 some of the oligos include 2'-fucosyllactose, lacto-N-neotetraose, 3'-sialyllactose and others.  See the claims.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/RALPH J GITOMER/Primary Examiner, Art Unit 1655